—In a proceeding pursuant to Business Corporation Law § 1104-a, inter alia, for judicial dissolution of 344 6th Avenue Owners Corp., the petitioners appeal from so much of an order of the Supreme Court, Kings County (Belen, J.), dated September 15, 1999, as denied that branch of their motion which was for leave to serve an amended petition asserting, among other things, additional allegations of oppressive conduct.
Ordered that the order is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court properly denied the branch of the petitioners’ motion which was for leave to serve an amended petition. O’Brien, J. P., Friedmann, Goldstein and H. Miller, JJ., concur.